Case 2:20-cv-14199-KAM Document 1 Entered on FLSD Docket 06/23/2020 Page 1 of 5




                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO. _____________________

  SANDRA ORTIZ ESPINOZA,

           Plaintiff,

  v.

  DOLLAR TREE STORES, INC.,

           Defendant.

  __________________________________/

                                                  NOTICE OF REMOVAL

       Defendants, DOLLAR TREE STORES, INC., a foreign corporation (“Dollar Tree”), by and

 through its undersigned counsel and pursuant to 28 U.S.C. § 1332, 1441 and 1446, files this Notice

 of Removal of the above-entitled action from the 19th Judicial Circuit in and for Indian River

 County, Florida (“Civil Division”), to the United States District Court for the Southern District of

 Florida (“Fort Pierce Division”) and in support thereof, states as follows:

       1. On or about June 4, 2020, Plaintiff, Sandra Ortiz Espinoza (“Espinoza”) filed an action

          against Dollar Tree in the Circuit Court in and for Indian River County, Florida, Case No.

          31-2020CA000358 (hereinafter referred to as “State Court Action”).

       2. Dollar Tree was served with a copy of Plaintiff’s Summons and Complaint on June 8, 2020.

          A copy of the Summons reflecting service is attached as “Exhibit A.”

       3. This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b).

       4. A true and legible copy of all pleadings and other papers or exhibits of every kind on file

          in the State Court action are attached hereto as “Exhibit B.”

                                                  COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 2:20-cv-14199-KAM Document 1 Entered on FLSD Docket 06/23/2020 Page 2 of 5




    5. No orders have been signed by the State Judge presiding over this action.

    6. This is a civil action over which this Court has original jurisdiction under 28 U.S.C. § 1332,

         and is one that may be removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1446

         because it is an action between citizens of different states, and the amount in controversy

         exceeds the sum of $75,000 exclusive of interest and costs.

                                                 MEMORANDUM OF LAW

    I.       DIVERSITY JURISDICTION

         In order to qualify for diversity jurisdiction, there must be complete diversity between the

 parties, which means that no plaintiff may be a citizen of the same state as any defendant. See

 Pease v. Medtronic, Inc., 6 F. Supp. 2d 1354 (S.D. Fla. 1998). As affirmatively alleged, the

 Plaintiff is a resident of Indian River County. Therefore, Plaintiff is domiciled in, and a citizen of,

 the State of Florida for purposes of 28 U.S.C. § 1332.

         Dollar Tree is a Limited Liability Company organized in Virginia, with its principle place

 of business in Chesapeake, VA. The citizenship of corporate entities is dependent upon the state

 in the corporation is incorporated and the State where it has its principal place of business. See

 Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (concluding that “the phrase ‘principal place of

 business’ refers to the place where the corporation’s high level officers direct, control and

 coordinate the corporation’s activities” and this is also referred to as the corporation’s “nerve

 center” or headquarters); Lincoln Property Co. v. Roche, 546 U.S. 81, 88 (2005) (holding that the

 allegation are that a corporation is a citizen of Texas with its corporate headquarters in Texas, then

 the corporation is a citizen of Texas and no other state); Simon Holdings PLC Group of Companies

 UK v. Klenz, 878 F.Supp. 210, 211-212 (M.D.Fla. 1995); Bel-Bel International Corp., v.

 Community Bank of Homestead, 162 F.3d 1101, 1106 (11th Cir. 1999); 28 U.S.C. § 1332, (c)(1).
                                           2
                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 2:20-cv-14199-KAM Document 1 Entered on FLSD Docket 06/23/2020 Page 3 of 5




 Even if a corporation’s general business activities are primarily in one state, that corporation’s

 “principal place of business” will nevertheless be the state where its top officers direct the

 corporation’s activities. See Friend, 559 U.S. at 96 (recognizing that a company’s primary business

 activities visible to the public may be in New Jersey when the company’s top officers direct the

 company’s activities from New York yet noting that the company would still be entitled to remove

 a New Jersey state case to federal court”). Here, the Plaintiff acknowledges in the State Court

 Complaint that Dollar Tree is a foreign corporation. See Complaint in “Exhibit B.” As additional

 confirmation, records of the Secretary of State of Virginia confirm that Dollar Tree is a foreign

 corporation incorporated in the State of Virginia with its principal place of business in Chesapeake,

 Virginia. See Application by Foreign Limited Liability Company attached hereto as “Exhibit C.”

 Therefore under 28 U.S.C. § 1332(c), Dollar Tree is a citizen of the State of Virginia.

          Accordingly, complete diversity of citizenship for purposes of 28 U.S.C. § 1332(a)(1)

 existed between the Plaintiff and Defendant at the time Plaintiff commenced an action in State

 Court, and continues to exist as of the time of the filing of this Notice of Removal.

    II.       AMOUNT IN CONTROVERSY

          The amount in controversy in this matter exceeds $75,000.00. Pursuant to 28 U.S.C. §

 1332(a)(1), diversity jurisdiction also requires the amount in controversy to “exceed the sum or

 value of $75,000.00.” Here, in the State Court Complaint, Espinoza has generally alleged an

 unspecified sum of damages that “exceed the minimum jurisdictional amounts. . .” (Compl ¶ 1).

 In the Eleventh Circuit, when a plaintiff has made an unspecified claim for damages, the removing

 defendant must prove by a preponderance of the evidence that the amount in controversy “can

 more likely than not be satisfied.” Kirkland v. Midland Mortg. Co., 243 F.3d 1277, 1281 n. 5

 (11th Cir. 2001) (citing Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1357 (11th Cir. 1996).
                                                3
                                                 COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 2:20-cv-14199-KAM Document 1 Entered on FLSD Docket 06/23/2020 Page 4 of 5




 If the removal petition is brought under the first paragraph of 28 U.S.C. § 1446(b) — that is, within

 thirty (30) days of the defendant being served with the state court complaint — as it is here, "[t]he

 substantive jurisdictional requirements of removal do not limit the types of evidence that may be

 used to satisfy the preponderance of evidence standard," and "[d]efendants may introduce their

 own affidavits, declarations . . ." or "other summary judgment type evidence that may reveal that

 the amount in controversy is satisfied." Pretka v. Kolter City Plaza II, Inc., 608 F. 3d 744 (11th

 Cir. 2010); Design Center of the America, LLC v. Mike Bell Inc., 54 F. Supp. 3d 1339 (S.D. Fla.

 2014). A defendant may obtain removal of a case to federal court by relying on "evidence

 combined with reasonable deductions, reasonable inferences, or other reasonable extrapolations."

 Pretka, 608 F.3d at 754.

           Espinoza has generally alleged damages in excess of $30,000.00 in the State Court

 complaint. However, on May 21, 2019, Espinoza, through counsel, indicated that she has

 sustained approximately $168,289.45 in medical expenses and estimates that she will incur

 approximately $195,000.00 in future medical expenses. Furthermore, Plaintiff’s demand is well

 in excess of $75,000. Here, it is clear, that the amount in controversy in this case exceeds

 $75,000.00, exclusive of interest and costs.

           Accordingly, this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

 and Dollar Tree is entitled to remove this action pursuant to 28 U.S.C. § 1441 and 1446(b).

    III.       NOTICE AND TIMELINESS

           Finally, this petition and notice thereof has been provided to Espinoza and has been filed

 with the Clerk of Court in the 19th Judicial Circuit in and for Indian River County, Florida within




                                                                     4
                                                  COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 2:20-cv-14199-KAM Document 1 Entered on FLSD Docket 06/23/2020 Page 5 of 5




 thirty (30) days of service of Serrano’s Complaint, and is therefore timely according to 28 U.S.C.

 1446(b). 1

           WHEREFORE, Defendant, DOLLAR TREE STORES, INC., respectfully requests the

 removal of the action pending in the Circuit Court for the 19th Judicial Circuit in and for Indian

 River County, Florida to the United States District Court for the Southern District of Florida, Fort

 Pierce Division.

                                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 23rd day of June, 2020, a true and correct copy of the

 foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF, which

 will send notice of electronic filing to all counsel of record.


                                                              COLE, SCOTT & KISSANE, P.A.
                                                              Counsel for Defendant DOLLAR TREE
                                                              STORES, INC.
                                                              222 Lakeview Avenue, Suite 120
                                                              West Palm Beach, Florida 33401
                                                              Telephone (561) 383-9206
                                                              Facsimile (561) 683-8977
                                                              Primary e-mail: katie.merwin@csklegal.com
                                                              Secondary e-mail: mark.fereg@csklegal.com
                                                              Alternate e-mail: krystal.desinord@csklegal.com

                                                      By: s/ Mark Fereg
                                                          KATIE M. MERWIN
                                                          Florida Bar No.: 41635
                                                          MARK FEREG
                                                          Florida Bar No.: 1008822




 1
     The required filing fee and an executed Civil Cover Sheet accompany this notice.
                                                                      5
                                                   COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
